SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-34735 RYERSON HOLDING CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 26-1251524 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 227 W. Monroe St., 27th Floor Chicago, Illinois 60606 (Address of principal executive offices) (312)292-5000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of exchange on which registered Common Stock - $0.01 par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐No☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes☐No☒ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based on the closing price of a share of the registrant’s common stock on June30, 2016 as reported by the New York Stock Exchange on such date was approximately $188,377,000. Shares of the registrant’s common stock held by each executive officer, director and holder of 5% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates.This calculation does not reflect a determination that certain persons are affiliates of the registrant for any other purpose. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of February 28, 2017, there were 37,132,617 shares of our Common Stock, par value $0.01 per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE The information required to be furnished pursuant to Part III of this Form 10-K will be set forth in, and incorporated by reference from, the registrant’s definitive proxy statement for the annual meeting of stockholders (the “2016 Proxy Statement”), which will be filed with the Securities and Exchange Commission not later than 120 days after the end of the fiscal year ended December31, 2016. TABLE OF CONTENTS Page Special Note Regarding Forward-Looking Statements PART I Item1. Business 4 Item1A. Risk Factors 11 Item1B. Unresolved Staff Comments 20 Item2. Properties 21 Item3. Legal Proceedings 23 Item4. Mine Safety Disclosures 23 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item6. Selected Financial Data 26 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item7A. Quantitative and Qualitative Disclosures about Market Risk 42 Item8. Financial Statements and Supplementary Data 44 Report of Independent Registered Public Accounting Firm 46 Notes to Consolidated Financial Statements 53 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 90 Item9A. Controls and Procedures 90 Item9B. Other Information 90 PARTIII Item10. Directors, Executive Officers and Corporate Governance 91 Item11. Executive Compensation 91 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 91 Item13. Certain Relationships and Related Transactions, and Director Independence 92 Item14. Principal Accounting Fees and Services 92 PART IV Item15. Exhibits and Financial Statement Schedules 93 Signatures 94 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report contains “forward-looking statements.” Such statements can be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “estimates,” “will,” “should,” “plans” or “anticipates” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy. Readers are cautioned that any such forward-looking statements are not guarantees of future performance and may involve significant risks and uncertainties, and that actual results may vary materially from those anticipated or implied in the forward-looking statements as a result of various factors. Among the factors that significantly impact the metals distribution industry and our business are: • the cyclicality of our business, due to the cyclical nature of our customers’ businesses; • the impairment of goodwill that could result from, among other things, volatility in the markets in which we operate; • remaining competitive and maintaining market share in the highly competitive and fragmented metals distribution industry; • managing the costs of purchased metals relative to the price at which we sell our products during periods of rapid price escalation; • our substantial indebtedness and the covenants in instruments governing such indebtedness; • the failure to effectively integrate newly acquired operations; • the regulatory and other operational risks associated with our operations located outside of the United States (or “U.S.”); • the management of inventory and other costs and expenses; • the adequacy of our efforts to mitigate cyber security risks and threats; • reduced production schedules, layoffs or work stoppages by our own, our suppliers’ or customers’ personnel; • certain employee retirement benefit plans are underfunded and the actual costs could exceed current estimates; • future funding for postretirement employee benefits may require substantial payments from current cash flow; • prolonged disruption of our processing centers; • the ability to retain and attract management and key personnel; • the ability of management to focus on North American and foreign operations; • the ability to comply with the terms of our asset-based credit facility and our indenture; • the incurrence of substantial costs or liabilities to comply with, or as a result of violations of, environmental laws; • the impact of new or pending litigation against us; • the risk of product liability claims; • our risk management strategies may result in losses; • currency fluctuations in the U.S. dollar versus the Canadian dollar and the Chinese renminbi; • customer, supplier and competitor consolidation, bankruptcy or insolvency; • the ownership of a majority of our equity securities by a single investor group.
